DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021, 10/19/2021, 12/08/2021, 02/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, 15, 16, 18-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMENT et al (2016/0313790 A1) in view of OSMAN et al. (2014/0364212 A1).

RE claim 1, Clement teaches an audio-visual system generating a virtual immersive experience that includes transitioning in and out of the virtual immersive experience. Clement teaches an electronic device, comprising:
(a)
one or more displays;

Fig. 1A-C, HMD worn by user to generate an immersive virtual experience [0019]. Display (140) [Fig. 1B; 0020].
(b)
one or more processors; and

Control system (170) includes processor (190) to control operation of the components of control system (170) [0021]. Clement further teaches a programmable processor [0064-0067].
(c)
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:

Implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device (computer-readable medium), for processing by, or to control the operation of the system disclosed ]0064].
(d)
presenting, using the one or more displays, a virtual environment;

Fig. 1A-C, HMD worn by user to generate an immersive virtual experience [0019]. Display (140) [Fig. 1B; 0020]. The system (200) may include a user electronic device (250), such as HMD, to generate the virtual reality environment, in communication with a tracking system (240) that tracks a user position in a real world, physical space, so that the user's physical movement in the real-world space may be translated into movement in the virtual reality world by system (200) [0023].
(e)
detecting a proximity of the electronic device to a physical object located in a real environment;

Fig. 2, device (250) includes a sensing system (260) and a control system (270) [0023]. Sensing system (260) includes light sensor (262), distance/proximity sensor (263) and audio sensor (264) [0023]. As further shown in Fig. 3A, tracking device (310), such as camera (310), is positioned in real world (300). This tracking area (320) defined by the field of view and range of the tracking device (310) [0025]. As a user (A), immersed in the virtual world, moves through the real-world space (300), position of user (A) may be tracked by tracking device (310) and translated into a position/movement in the virtual world [0025]. As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, the user (A) is in close proximity to the edge or boundary of the tracking area (320) [0028]. The user’s proximity to the edge of tracking area (320), and the movement of a portion of zone (Z) close to, or beyond, the detecting a proximity of the electronic device to a physical object located in a real environment). Tracking device (310) may be configured to scan and collect images of the space (300) to paint/construct an image of the space (300). The tracking device (310) may detect other objects in the space (300) which may pose an obstacle to the user and warn the user accordingly [0038].
(j)
in response to detecting that the proximity of the electronic device to the physical object is greater than the first threshold distance: 

As a user (A), immersed in the virtual world, moves through the real-world space (300), position of user (A) may be tracked by tracking device (310) and translated into a position/movement in the virtual world [0025]. As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said first threshold distance) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At positions 1, 2, and 3, user (A) and the corresponding zone (Z) is completely within the tracking area (320) (said distance greater than the first threshold distance) [0028] resulting in the user being immersed in the virtual world [0026].
(k)
presenting the virtual environment without the isolated imagery of the physical object.

As taught in claim 1(h), when user (A) is at positions 1, 2, and 3, the corresponding zone (Z) is completely within the tracking area (320) (said distance greater than the first threshold distance) [0028] resulting in the user being immersed in the virtual world [0026].
Clement further teaches
(f)
in response to detecting that the proximity of the electronic device to the physical object is less than a first threshold distance: 

As shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said first threshold) surrounding user (A) that represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, user (A) is in close proximity to the edge or boundary of the tracking area (320) where user (A) is within tracking area (320), but in close proximity to the edge or boundary of tracking area (320), with a portion to of zone (Z) outside of tracking area (320) (said proximity less than a first threshold distance) [0028]. As further taught in claim 1(e), Clement teaches the same teachings of the edge/boundary can be applied to scenarios when user (A) is within proximity to real objects [0037]. As user (A) moves out of tracking area (320), a fluid transition from the virtual world to the real world is displayed [0029, 0033].
However, Clement fails to teach isolating the imagery of the physical object from other imagery of the real environment and presenting the virtual environment with the isolated imagery of the physical object inserted into the virtual environment at a location corresponding to the location of the physical object in the real environment. 

(g)
isolating imagery of the physical object from other imagery of the real environment; and 

With reference to Fig. 3 of Osman, the transition from virtual to real world may be triggered when an object comes in a line-of-sight of the outside-mounted camera of the HMD or the external camera(s). As shown in Fig. 3D, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered while no other real-world isolating imagery of the physical object from other imagery of the real environment).
(h)
presenting the virtual environment with the isolated imagery of the physical object inserted into the virtual environment at a location corresponding to the location of the physical object in the real environment, 

As shown in Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) (said inserted at a location corresponding to the location of the physical object in real environment) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered an no other real-world environment is displayed (said isolating imagery). The ball bouncing at height d1 is rendered in the portion or region (304a) of the screen while the remaining portion of the screen continues to render the game-related interactive scene (said presenting) [0137].
(i)
the imagery of the physical object having a first visibility value associated with the proximity of the electronic device to the physical object; and

In view of Clement, Clement teaches when the user’s proximity to the edge or beyond the tracking area (320), the method/system of Clement may trigger the initiation of a fluid, or graceful, transition process from the virtual world to the real world [0029], such as a gradual fade [0040]. Additionally, the rate of transition can be based on the speed and/or direction of the user to the proximity to the imagery of the physical object having a first visibility value with the proximity of the electronic device to the physical object).



RE claim 2, Clement teaches detecting that the proximity of the electronic device to the physical object is less than the first threshold distance (see the rationale of claim 1(f)). Furthermore, Clement teaches:
presenting the virtual environment at a second visibility value associated with the proximity of the electronic device to the physical object.
Clement teaches the transition may fade in the image of the real object and fade out the virtual display [0041]. The rate of transition may be dynamically adjusted based on the speed and distance the user is to the object [0042, 0046]. Thus, in the example of Fig. 3B, when user (A) is at position 4, a portion of zone (Z) (said first threshold distance) is outside of tracking area (320) (said proximity less than a first threshold distance) [0028]. The display may begin to transition by gradually fading out the virtual image (said presenting virtual environment at a second visibility) and ghosting in the real objects [0029, 0040], i.e., the virtual environment will begin to gain transparency (said presenting virtual environment at a second visibility) from initially being displayed in an opaque manner. 


RE claim 3, Clement teaches in response to: 
(a)
detecting that the proximity of the electronic device to the physical object is less than a second threshold distance:

In conjunction to the rationale of claim 1(e), as shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) (said threshold) surrounding the user (A) which represents a warning threshold or boundary associated with the position of user (A) in space (300) relative to the tracking area (320) [0028]. At position 4, the user (A) is in close proximity to the edge or boundary of the tracking area (320) [0028]. The user’s proximity to the edge of tracking area (320), and the movement of a portion of zone (Z) close to, or beyond, the boundary of the tracking area (320), may trigger an event [0029]. When user (A) is at position 5, user (A) and the corresponding zone (Z) are completely outside of the tracking area (320) [0028]. Thus, the claimed second threshold distance is when user (A) and/or the corresponding zone (Z) is outside of the tracking area (320) but not completely outside the tracking area second threshold distance). This relates to position 4 of Fig. 3B or further, but prior to position 5.
(b)
in response to 5(a), modifying the first visibility value of the imagery of the physical object.

Clement teaches the transition may fade in the image of the real object and fade out the virtual display [0041]. The rate of transition may be dynamically adjusted based on the speed and distance the user is to the object [0042, 0046]. Thus, in the example of Fig. 3B, when user (A) is at position 4 or between position 4 and position 5, user (A) and the corresponding zone (Z) are partially outside of the tracking area (320) (said proximity less than a second threshold distance) [0028]. The display will transition from virtual to real as the user moves further away from tracking area (320). Thus, the transparency of the real world will decrease (said modifying the first visibility value of the imagery of the physical object) as the zone (Z) progresses further outside the tracking area (320), i.e., moving from ¼ outside the tracking area (for example, said first threshold distance) to ¾ outside the tracking area (320) (said second threshold distance).


RE claim 4, Clement teaches in response to: 
(a)
detecting that the proximity of the electronic device to the physical object is less than a third threshold distance:

In conjunction to the rationale of claim 1(e), as shown in Fig. 3B, the method/system of Clement uses a theoretical zone (Z) surrounding the user (A) proximity less than a third threshold distance) [0028]. Thus, the claimed third threshold distance is when user (A) and the corresponding zone (Z) is completely outside the tracking area (320) (said third threshold distance). This relates to position 5 of Fig. 3B.
(b)
in response to 4(a), ceasing to presenting the virtual environment; and providing a view of the real environment.

Clement teaches the transition may fade in the image of the real object and fade out the virtual display [0041]. The rate of transition may be dynamically adjusted based on the speed and distance the user is to the object [0042, 0046]. Thus, in the example of Fig. 3B, when user (A) is at position 5, user (A) and the corresponding zone (Z) are completely outside of the tracking area (320) (said proximity less than a third threshold distance) [0028]. When the user reaches position 5, the transition out of the virtual world will be complete and user (A) will view only the real world (said ceasing to presenting the virtual environment; and providing a view of the real environment) [0030, 0037]. 


RE claim 7, Clement teaches
(a)
providing, using one or more speakers, virtual environment audio associated with the virtual environment; and 

Fig. 1, HMD includes an audio output device (130) coupled to the frame (120), such as speakers mounted in headphones and coupled on the frame (120) [0019]. The speakers can provide audio content associated with the virtual world [0044, 0060].
(b)
detecting that the proximity of the electronic device to the physical object is less than the first threshold distance:

see rationale of claim 1(e) and 1(f)
(c)
in response, providing a combined mix of the virtual environment audio with real environment audio, wherein an amount of virtual environment audio is the combined mix associated with the proximity of the electronic device to the physical device.

Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world. In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images [0044, 0060]. One may conclude that the two audios are superimposed since they could accompany the images, which are also superimposed. As further 


RE claim 8, Clement further teaches:
(a)
the virtual environment audio comprises a plurality of audio objects, and 

The speakers can provide audio content associated with the virtual world [0044, 0060]. It would be implied that the audio content associated with the virtual world would comprise a plurality of audio objects. Such sounds could be ambient sounds of the environment or sounds stemming from action play of a game the user is immersed in. Providing a plurality of audio object would give the user the feel of full immersion.
(b)
wherein providing the combined mix comprises cross-fading the plurality of audio objects with the read environment audio.

Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world (said cross-fading). In some embodiments, the fade out of virtual audio content and the fade in of ambient sound of the real world may accompany the fade out of virtual images and the fade in of real-world images (said combined mix comprises cross-fading the plurality of audio objects with the read environment audio) [0044, 0060]. 


RE claim 9, Clements further teaches wherein an amount of cross-fade applied to one or more first audio objects of the plurality of audio objects is associated with a prominence of the one or more first audio objects in the virtual environment.
Clement teaches the speakers can provide audio content associated with the virtual world [0044, 0060]. Thus, while user (A) and corresponding zone (Z) is within the tracking area (320), the user would only hear the audio of the virtual environment. As the user transitions from position 3 to position 4 to position 5 of Fig. 3B, the visual content transitions gradually from virtual to real world [0028-0029]. Thus, the virtual imagery would initially be prominent when zone (Z) maintains its majority within tracking area (320). As zone (Z) transitions out of tracking area (320), real world images become more prominent. The same transition correlates with the virtual and real audio [0044], i.e., the virtual audio would be more prominent when zone (Z) has its majority within tracking area (320) (said prominence of the one or more first audio objects in the virtual environment).

RE claim 11, Clement teaches displaying real world objects within a virtual environment when objects are within proximity to the user [0023, 0025, 0028, 0038]. Osman is relied upon as teaching wherein presenting the virtual environment with the isolated imagery of the physical object (see claim 1(g)-(i)). Osman further teaches:
aligning a user perspective of the physical object with a user perspective of the virtual environment.
aligning a user perspective of the physical object with a user perspective of the virtual environment) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered an no other real-world environment is displayed (said isolating imagery). The ball bouncing at height d1 is rendered in the portion or region (304a) of the screen while the remaining portion of the screen continues to render the game-related interactive scene (said presenting) [0137].
	The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 15, claim 15 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Clement teaches implementing the techniques of claim 1 within a computer program tangibly embodied in a machine-readable storage device [0064].

RE claim 16, claim 16 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Clement teaches executing a process with the system of claim 1 [0066].

RE claim 18, claim 18 recites similar limitations as claim 2 but in manufacture form. Therefore, the same rationale used for claim 2 is applied.

RE claim 19, claim 19 recites similar limitations as claim 3 but in manufacture form. Therefore, the same rationale used for claim 3 is applied.

RE claim 20, claim 20 recites similar limitations as claim 4 but in manufacture form. Therefore, the same rationale used for claim 4 is applied.

RE claim 21, claim 21 recites similar limitations as claim 7 but in manufacture form. Therefore, the same rationale used for claim 7 is applied.

RE claim 23, claim 23 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied.

RE claim 24, claim 24 recites similar limitations as claim 3 but in process form. Therefore, the same rationale used for claim 3 is applied.

RE claim 25, claim 25 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied.

Claims 5, 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMENT et al (2016/0313790 A1) in view of IKEUCHI et al. (2017/0256083 A1).

RE claim 5, Clement teaches a gradual fade of the images based on factors [0040, 0042]. The real objects can be composited with the virtual objects [0040]. In further view of Osman, Osman teaches:
(a)
wherein presenting the virtual environment with the isolated imagery of the physical object comprises compositing imagery of the virtual environment with the isolated imagery of the physical object,

With reference to Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered with the interactive scene (said virtual environment) while no other real-world environment is displayed (said compositing imagery of the virtual environment with the isolated imagery of the physical object).
(b)
wherein the compositing uses alpha channels associated with the imagery of the virtual environment and the imagery of the physical object.

In further view of Osman, Osman teaches the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background. Alternatively, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground [0137]. The HMD screen is in semi-transparent mode [0137]. However, Osman is silent to the use of alpha channels to modify the transparencies when rendering the images in the foreground of background.




RE claim 10, Clement teaches a gradual fade of the images based on factors [0040, 0042]. The real objects can be composited with the virtual objects [0040]. In further view of Osman, Osman teaches:
(a)
wherein presenting the virtual environment with the isolated imagery of the physical object comprises compositing imagery of the virtual environment with the isolated imagery of the physical object,

With reference to Fig. 3D of Osman, a ball has entered the user’s line-of-sight. It may be rendered as a 3D image of the ball in the portion of the screen that correlates with the angle/position of the ball’s location (distance d1) in the screen as detected by the at least one camera [0136]. As can be seen in Fig. 3E, only the ball is rendered with the interactive scene (said virtual environment) while no other real-world environment is displayed (said compositing imagery of the virtual environment with the isolated imagery of the physical object).
(b)
wherein the compositing uses alpha channels associated with the imagery of the virtual environment and the imagery of the physical object.

In further view of Osman, Osman teaches the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background. Alternatively, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground [0137]. The HMD screen is in semi-transparent mode [0137]. However, Osman is silent to the use of alpha channels to modify the transparencies when rendering the images in the foreground of background.
      Ikeuchi teaches a system/method for superimposing virtual objects on the photographed background image within a video see-through display [0022, display device (207), 0061]. The system uses alpha blending on both the foreground and background images to find the optimal balance [0024-0054].
It would have been obvious before the effective filing date of the claimed invention to use alpha blending as taught by Ikeuchi to modify the transparencies the imageries of the foreground of background within the method/system of Clement in view of Osman because it provides the means to easily set the appropriate visibility of the virtual object as compared to the real objects within the background [Ikeuchi: 0003].
(c)
the amount of cross-fade applied to one or more second audio objects of the plurality of audio objects is associated with values of respective alpha channels.

In view of Clement, Clement teaches the transition based on location of zone (Z) to tracking area (320) may further be applied to audio content, such as fade of sound content [0044]. For example, when transitioning from the virtual world to the real world, audio content associated with the virtual world may fade out, accompanied by a fade in of ambient sound of the real world (said cross-fading). In some embodiments, the fade out of virtual audio (said first audio objects) content and the fade in of ambient sound of the real world (said second audio objects) may accompany the fade out of virtual images and the fade in of real-world images [0044, 0060]. Thus, in the modified invention of Clement in view of Osman and Ikeuchi, the fading of images based on zone (Z) location in relation to tracking area (320) uses modified transparencies (i.e., alpha blending per Ikeuchi) so that the more zone (Z) is within tracking area (320), the more pronounced the virtual images will be displayed. When zone (Z) moves out of tracking area (320), the alpha blending alters so that the real-world objects become noticeable. As taught above, the audio can accompany the same fading as the images (said the amount of cross-fade applied to one or more second audio objects of the plurality of audio objects is associated with values of respective alpha channels).


RE claim 22, claim 22 recites similar limitations as claim 10 but in manufacture form. Therefore, the same rationale used for claim 10 is applied.

Conclusion
telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
25 February 2022